Title: Peter Stephen Chazotte to Thomas Jefferson, 6 October 1815
From: Chazotte, Peter Stephen
To: Jefferson, Thomas


          
            Sir.
             Philadelphia 6th octber 1815
          
          Author of, A New System of Banking To establish, either a Merchants’ or A Grand National Bank, a subject intimately connected with the wellfare of this republic, the honour, prosperity and liberties of which you have long been the exalted and faithful guardian and are deservedly considered as the most illustrious of its citizens; I make it a duty for me, to present you with a copy of it, and to accompany it with a request that you would so far extend your kindness to me as to give it a perusal.
          Accept my sincere wishes for your health and happiness;
          
            Sir, Your humble & obedt Servant;
            Pr Stephen Chazotte
          
        